NOTICE OF ALLOWABILITY
(in response to 4/19/2022)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
On 1/19/2022, Applicant submitted an amendment to the application which contains an amended claim set (beginning on page 2 of the amendment) and a remarks (beginning on page 9 of the amendment). The amendment has been entered and considered for this Office Action.

Election/Restrictions
This application is in condition for allowance (see Reasons for Allowance below) except for the presence of claims 12-15 directed to inventions non-elected without traverse.  Accordingly, claims 12-15 have been cancelled (see Examiner’s Amendment below). See MPEP 821.02.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
Please cancel claims 12-15.
Since the extent of this examiner’s amendment is limited to merely canceling withdraw claims to inventions non-elected without traverse, approval by the Applicant or attorney thereof is not required (see MPEP 1302.04)

Claim Interpretation
The amendments to claim 1 are sufficient to avoid interpretation under means-plus-function framework of §112(f) by deleting the limitations of the “support system for supporting the biopsy guide […]” and the “system for registering coordinates of the RCM with a […]”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding previously raise objections/rejection: The amendments to the claims are sufficient to overcome all objections and rejections under §112(b). 
Regarding prior art: The invention as claimed remains allowed over the prior art for the same reasons discussed in the previous Office Action (see Allowable Subject Matter section of the Non-Final Rejection dated 1/19/2022). It is noted that the cancellation of the limitations to the “support system for supporting the biopsy guide […]” and the “system for registering coordinates of the RCM with a […]” does not affect the allowability because the reasons for indicating allowable subject matter in the previous Office Action did not rely on such limitations; i.e., the reasons relied solely on the details of the biopsy guide. Further, it is noted that the structural features added to claim 1 by Applicant’s amendment are not inconsistent with how the claim was being interpreted for purposes of applying prior art (see §112(b) rejection in the previous Office Action).
Conclusion: There being no remaining objection or rejection, this application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793